            Case 5:20-cv-04084-EFM-TJJ Document 7 Filed 01/25/21 Page 1 of 6



             IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS
CHRIS HAULMARK​,                             )
              Plaintiff,                     )
              V.                             )
STATE OF KANSAS​,                            )
LEGISLATIVE ADMINISTRATIVE                   )
SERVICES​,                                   )
       and                                   ) Civil Action No. ​_5:20-cv-04084-EFM-TJJ_
TOM DAY​, in his official capacity as        )
Director of Legislative Administrative       )
Services,                                    )
              Defendants.                    )
________________________________             )

             PLAINTIFF HAULMARK’S OPPOSITION TO DEFENDANTS’
                      MOTION FOR EXTENSION OF TIME

COMES NOW Plaintiff Chris Haulmark, appearing ​pro se​, hereby respectfully opposes the

motion by Defendant State of Kansas and Defendant Legislative Administrative Services

for an extension of time to respond to Plaintiff Haulmark’s Complaint. (See Defendants’

Motion for Extension of Time to File Response/Reply) (Docket No. 6) (hereinafter “Motion”)

In opposition, Plaintiff Haulmark states the follows::

                                        I. INTRODUCTION

      1.      State of Kansas and Legislative Administrative Services are the two

Defendants (collectively “Two Defendants”) that are currently sued for alleged ongoing and

repeating violations of Title II of the Americans with Disabilities Act, 42 U.S.C. §

12131-12134 et seq. (hereinafter “ADA”)



                                            Page 1
           Case 5:20-cv-04084-EFM-TJJ Document 7 Filed 01/25/21 Page 2 of 6



      2.     Two Defendants along with Defendant Tom Day operate the online

broadcasting services, an ADA non-compliant service implemented years ago, to live stream

the state’s legislative proceedings in the form of audio-only and audiovisual content on the

Kansas Legislature website, offered to the public free of charge.

      3.     Since the creation of the online broadcasting services, Two Defendants and

Defendant Tom Day fail and refuse to furnish necessary accommodations upon repeated

requests to achieve effective communication for Plaintiff Haulmark and other individuals

with a hearing disability to allow them to participate in, benefit from, and enjoy the

services, programs, and activities as mandated under the Title II of the ADA.

                                          II. ARGUMENT

      4.     Two Defendants submit the Motion to request for “additional thirty (30) days

in which to file a response to Plaintiff’s Complaint.”

      5.     Two Defendants obtained Clerk’s Extension to answer to Plaintiff Haulmark’s

Complaint on January 8th, 2021-- Friday before the first day of the 2021 Legislature

Session.

      6.     Assistant Attorney General M.J. Willoughby, appearing in this case for all

three Defendants, requested from Plaintiff Haulmark an extension of time for a response

from Two Defendants, via email, approximately ten hours before the midnight deadline.

This was just a few hours before the closing of the office of the Attorney General on the last

day of the deadline.

      7.     Two Defendants fail to show the “views of” Plaintiff Haulmark in the Motion

filed on January 22, 2021. See Local Rule 6.1(a)(1) (“must show [...] whether there has been

prior consultation with other parties ​and the views of other parties​”) (Emphasis added)



                                            Page 2
             Case 5:20-cv-04084-EFM-TJJ Document 7 Filed 01/25/21 Page 3 of 6



       8.      Two Defendants claim that they’re dealing with “​usual​ challenges associated

with a legislative session” is a good cause, while there was always a legislative session

every year since Kansas was admitted to the Union as a free state 160 years ago. (See

Motion at ¶ 4) (Emphasis added)

       9.      Two Defendants claim that they are trying to currently manage their issues

that come with “new and additional challenges of ​trying to conduct legislative activities​ in a

time of unprecedented Global Pandemic” is a good cause for delay of crafting a response to

Plaintiff Haulmark’s Complaint. (See Motion at ¶ 4) (Emphasis added). COVID-19 arrived

in America nearly a year ago, on March 12, 2020. Governor Laura Kelly of Kansas

proclaimed a State of Disaster Emergency within Kansas in relation to the COVID-19

pandemic.

       10.     Two Defendants had ten months to prepare to conduct the legislative

proceedings in an online virtual environment. Plaintiff Haulmark’s requests for captioning

had been in effect for nearly two years and had been continually ignored and refused, even

before the COVID-19 pandemic arrived in America.

       11.     Furthermore regarding the online broadcasting services, Kansas House

Speaker Ron Ryckman shared to the Kansas Reflector1 about the online access on the first

day of the 2021 Legislature Session, “If there’s a silver lining in all this for the Legislature,

[ ] it’s that we were able to jumpstart many of things we’ve wanted to do to increase online

access to the process.” All done while Plaintiff Haulmark and the individuals with hearing

disabilities are continued to be denied effective communication and equal participation in

the legislative proceedings.


1
 Kansas Reflector, “​Kansas Legislature commences annual session amid roiling COVID-19 pandemic​”,
https://kansasreflector.com/2021/01/11/kansas-legislature-commences-annual-session-amid-roiling-covid-19-pande
mic/
                                                   Page 3
            Case 5:20-cv-04084-EFM-TJJ Document 7 Filed 01/25/21 Page 4 of 6



      12.     Two Defendants claim that they are dealing with how “the vendor on the

technology project had to quarantine two employees working on the project during the first

week of the legislative session.” (See Motion at ¶ 4). Additionally, Two Defendants assert

that three days of schedule are lost due to Martin Luther King Day, and the State Capitol

building being closed. (See Motion at ¶ 4). Despite that, the two employees were

quarantined, and the holiday passed. Threats of domestic violence also forced the closing of

the State Capitol building. This vendor is not a party of this case nor is coordinating with

the Defendants to submit a response to Plaintiff’s Complaint before the deadline expires.

      13.     These “excusable neglect” claims are of the events that occurred after the

Clerk’s Extension was issued and after the first day of the 2021 Legislature Session began.

      14.     Two Defendants do not share their claims of “excusable neglect” that occurred

prior to the Clerk’s Extension on January 11, 2021. Instead, their claims to request for

extension of time began after the 2021 Legislative Session commenced on Monday, January

11, 2021. The “excusable neglect” claims, set forth by Two Defendants, apply only to why

the services, programs, and activities continue to be non-compliant with the ADA.

      15.     As an act of bad faith, Two Defendants show their wish to delay this litigation

with a motion for extension of time. They are to delay this litigation until their

non-compliant services, programs, and activities are in compliance with the ADA to moot

the reliefs, in the form of temporary restraining order, preliminary injunctive, and

permanent injunctive, requested in Plaintiff Haulmark’s Complaint.

      16.     Two Defendants fail to establish a “good cause” to prevail in a motion for a

30-day extension in pursuant to Rule 6(b)(1)(A) of the Federal Rules of Civil Procedure.

Additionally, Plaintiff Haulmark shows prejudice, ​inter alia,​ that would result from the

Motion.

                                            Page 4
            Case 5:20-cv-04084-EFM-TJJ Document 7 Filed 01/25/21 Page 5 of 6



      17.     Even if Two Defendants present “good cause” for the requested extension, a

30-day delay would be excessive and unjustifiable. In addition, no more than a 7-day

extension possibility would be justified in this matter.

      18.     While Plaintiff Haulmark is a leader of this community, The Deaf community

continues to suffer irreparable harm due to the fact that the state legislators are granted

with legislative immunity and are responsible for creating policies that impact the lives of

the members of the Deaf community; including Plaintiff Haulmark. As a result, Plaintiff

Haulmark is unable to participate in democratic and legislative processes in the State of

Kansas under First and Fourteenth Amendment protected rights.

      19.     It is not true that the “$2.74 million technology” is designed for ADA

compliance for the online broadcasting service. (See Motion at ¶ 4). It is merely designed to

ensure that all legislators, members of staff, employees within the state government, and

all of the people including members of the public, except the individuals with a hearing

disability and Plaintiff Haulmark, are able to participate in the legislative proceedings to

minimize the risk of spreading COVID-19. The required captioning in the new Statehouse

Virtual plan is not an unambiguous objective. The remarks by House Speaker Ron

Ryckman in the article published by Kansas Reflector show that we cannot be certain that

Two Defendants and Defendant Tom Day are unambiguously committed, with their

six-months-old Statehouse Virtual Plan, for the effective communication and equal

participation to be mandated as required under the ADA.

      20.     For years, Two Defendants and Defendant Tom Day are continuing, to this

day, to violate the federal law of the ADA by live streaming the content of the legislative

proceedings without affording Plaintiff Haulmark the effective communication and equal

participation other individuals without hearing disabilities enjoy.

                                            Page 5
               Case 5:20-cv-04084-EFM-TJJ Document 7 Filed 01/25/21 Page 6 of 6



         21.      Unless the filed Motion for TRO (Docket No. 5) is granted in favor of Plaintiff

Haulmark, any extra day awarded to Two Defendants is to prolong the irreparable harm

inflicted upon Plaintiff Haulmark.

WHEREFORE, Plaintiff Haulmark requests that this Court deny Two Defendants’ Motion

for Extension of Time because Two Defendants fail to present an excusable neglect to

answer to Haulmark’s Complaint before the expiration of the deadline.

-----------------------------------------------------------------
                                                                    /s/ChrisHaulmark
Respectfully submitted this 25th of                                 PLAINTIFF, ​pro se
January                                                             chris@sigd.net
                                                                    600 S. Harrison St
                                                                    Apt #11
                                                                    Olathe, KS 66061
                                                                    512-366-3981


                                         CERTIFICATE OF SERVICE
I hereby certify that on this 25th of January, a true and correct copy of the above and
foregoing document was sent via email as an attached file in format of PDF to the clerk of
the U.S. District Court for the District of Kansas and a copy with postage prepaid was
placed in mail of the U.S. Mail to the following:

                             M.J. Willoughby
                             Assistant Attorney General
                             120 S.W. 10th, 2nd Floor
                             Topeka, KS 66612
                                                                                /s/ChrisHaulmark
                                                                                PLAINTIFF, ​pro se




                                                           Page 6
